J-E02004-18

                                2018 PA Super 304

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 PADRAIC COUGHLIN                         :   No. 3492 EDA 2016

                   Appeal from the Order October 11, 2016
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0011139-2015


BEFORE: GANTMAN, P.J., BENDER, P.J.E., PANELLA, J., SHOGAN, J.,
        LAZARUS, J., STABILE, J., DUBOW, J., NICHOLS, J., and
        McLAUGHLIN, J.

OPINION BY McLAUGHLIN, J.:                     FILED NOVEMBER 14, 2018

      The Commonwealth appeals from the order entered October 11, 2016,

granting Padraic Coughlin’s motion to suppress physical evidence seized by

police and statements made following his arrest. As police had a reasonable

basis to conduct a protective sweep of Coughlin’s home to confirm that no

injuries had occurred following corroborated reports that he had fired an

assault rifle multiple times, we conclude that police properly invoked the

emergency aid exception to the Fourth Amendment protection against

warrantless entry of a home. Accordingly, we reverse in part and remand for

further proceedings.

      In August 2015, Philadelphia police responded to a radio call reporting

that multiple shots had been fired in the back yard of a residence located in a

high-crime neighborhood. Peering into the back yard while perched upon a
J-E02004-18



wall, police observed a white male, later identified as Coughlin, as well as

numerous shell casings on the ground. Seeing no firearm—in the back yard or

on his person—police secured Coughlin and asked him if anyone else was in

the residence. Upon receiving inconsistent answers from Coughlin, police

performed what they later described at the suppression hearing as a

“protective sweep” of the home to insure that no one had been injured. On

the second floor, police found and seized an assault rifle. See generally Notes

of Testimony (N.T. Suppression), 10/11/2016.

       Police charged Coughlin with a violation of the Uniform Firearms Act

(VUFA), 18 Pa.C.S.A. § 6106; possessing instruments of crime (PIC), 18

Pa.C.S.A. § 907; and recklessly endangering another person (REAP), 18

Pa.C.S.A. § 2705. In February 2016, the VUFA charge was quashed.

       Thereafter,    Coughlin     filed   an   omnibus   pretrial   motion,   seeking

suppression of the assault rifle and statements made to police following his

arrest. See Omnibus Motion, 02/03/2016; N.T. Suppression at 6. Following a

hearing, the suppression court granted Coughlin’s motion.1



____________________________________________


1In Coughlin’s written motion, he did not seek suppression of any statements
made to police. See Omnibus Motion. However, Coughlin expanded the scope
of his motion orally at the start of the suppression hearing. See N.T.
Suppression at 6. At the end of the hearing, the court granted Coughlin’s
motion. Id. at 50. Though no written order appears in the certified record, the
court docket includes an entry that the court granted Coughlin’s motion to
suppress “physical evidence and statement.” Dkt. No. CP-51-CR-0011139-
2015, at 7 (capitalization removed).



                                           -2-
J-E02004-18



       The Commonwealth timely appealed.2 In its Pa.R.A.P. 1925(b)

statement, the Commonwealth challenged the suppression of the firearm but

declined to preserve any claim regarding the suppression of Coughlin’s

statements. Commonwealth’s Pa.R.A.P. 1925(b) Statement, 11/08/2016. The

court filed a responsive opinion, in which it detailed its findings:

       According to the testimony of Commonwealth witness Police
       Officer Paul Sulock, on August 30, 2015 at approximately 9:20
       p.m., Officer Sulock together with his partner [] responded to a
       radio call for a possible shooting at 1826 East Madison Street in
       the City and County of Philadelphia. As Officer Sulock pulled up to
       [] East Madison Street, two white females and a younger white
       male flagged them down. One of the white females, Jessica Cupps,
       told Officer Sulock that there was a white male, dressed in all
       black, by the name of Pat, appearing “crazy,” and shooting an
       assault rifle in the back of the property.

       Officer Sulock and Officer Rebstock[] went to the back of Ms.
       Cupps’ property at 1828 East Madison Street to obtain access to
       1826 East Madison Street where the alleged shooting was
       reported to have occurred. When Officer Sulock got to the back of
       Ms. Cupps’ property, he observed a seven (7) foot high cement
       wall separating the back yard[s of the adjoining East Madison
       Street properties.] While Officer Rebstock gave Officer Sulock
       protective cover, Officer Sulock straddled the wall, shone a
       flashlight into the back yard of 1826 East Madison Street, noticed
       bullet casings, and [Coughlin] came out of the door at a fast pace.
       Officer Sulock drew his weapon, ordered [Coughlin] to the ground,
       [Coughlin] immediately complied, and Officer Sulock promptly
       placed [Coughlin] in handcuffs. Officer Sulock noted that
       [Coughlin] was “very compliant” with all of his commands. Once
       [Coughlin] was on the ground in handcuffs, Officer Sulock[] began
       to question [him]. Specifically, Officer Sulock asked [whether
       Coughlin] had a gun on his person and whether anyone else was
       inside the property. [Coughlin] responded that he did not have a
____________________________________________


2 The Commonwealth has certified that the suppression court’s order will
terminate or substantially handicap the prosecution. See Commonwealth’s
Notice of Appeal, 11/08/2016; Pa.R.A.P. 311(d).

                                           -3-
J-E02004-18


       weapon but was inconsistent as to whether others were inside [his
       residence]. At this point, there were approximately four (4) to five
       (5) officers on the scene while Officer Sulock stood in the back
       yard. At no point did Officer Sulock hear or see evidence that
       anyone else was in [Coughlin’s] home.

Suppression Court Opinion, filed January 6, 2017, at 1-2 (some formatting

modified; internal citations and footnotes omitted).

       Based on these facts, the court rejected the Commonwealth’s assertion

that Coughlin’s inconsistent statements aroused a valid concern that other

persons—possibly injured—were in Coughlin’s residence. Id. at 7. Rather,

according to the court, “Officer’s Sulock’s desire to locate the gun … is what

motivated this warrantless search.” Id. Finding no other exigencies to justify

the warrantless entry, the court concluded that police had violated Coughlin’s

constitutional rights and that suppression of the gun was appropriate. Id. at

8-9.

       Before this Court, the Commonwealth renews its argument that the

suppression court erred in suppressing the firearm seized during a protective

sweep of Coughlin’s residence. Commonwealth’s Br. at 3. According to the

Commonwealth, the relevant inquiry is whether the police had an objectively

reasonable basis for their sweep. Id. at 9 (citing in support Michigan v.

Fisher, 558 U.S. 45 (2009)). Based upon the statements from Ms. Cupps, as

corroborated by police, the Commonwealth asserts there was probable cause

to believe that Coughlin had fired a weapon multiple times. Moreover, his

inconsistent statements regarding other persons in the residence made it not

only objectively reasonable, but also “imperative to check if he had hurt

                                      -4-
J-E02004-18



anyone on the premises.” Id. at 10. The Commonwealth cautions against a

“hindsight evaluation” of whether an emergency actually existed, suggesting

rather that conscientious police officers should err on the side of caution. Id.

at 9.

        In response, Coughlin asserts there was no evidence to support a

reasonable belief that anyone was injured or inside his home. Coughlin’s Br.

at 5. For example, according to Coughlin, police “did not see blood, hear cries

for help, [or] receive reports of an assault.” Id. Moreover, according to

Coughlin, the suppression court specifically rejected Officer Sulock’s testimony

that he entered the house to ensure no one was injured, thus eliminating the

sole exigency offered by the Commonwealth. Id. at 6-7.

        Our standard and scope of review are well settled.

        When the Commonwealth appeals from a suppression order, this
        Court follows a clearly defined scope and standard of review. We
        consider only the evidence from the defendant's witnesses
        together with the evidence of the prosecution that, when read in
        the context of the entire record, remains uncontradicted. This
        Court must first determine whether the record supports the factual
        findings of the suppression court and then determine the
        reasonableness of the inferences and legal conclusions drawn
        from those findings.

Commonwealth v. Champney, 161 A.3d 265, 271 (Pa. Super. 2017)

(citation omitted). To be clear, a suppression court’s findings of fact are

binding on this Court where supported by the record. Commonwealth v.

Ford, 175 A.3d 985, 989 (Pa.Super. 2017) (citation omitted); see also

Commonwealth v. Bomar, 826 A.2d 831, 843 (Pa. 2003) (affording


                                      -5-
J-E02004-18



deference   to   credibility   determinations   of   fact-finder).   However,   its

conclusions of law are not binding on this Court, “whose duty it is to determine

if the suppression court properly applied the law to the facts.” Ford, 175 A.3d

at 989.

      Initially, we reject one finding integral to the suppression court’s

analysis. The suppression court found no evidence that “anyone else was in

[Coughlin’s] home.” Suppression Ct. Op. at 2. The record does not support

this finding. Officer Sulock testified consistently that Coughlin presented

conflicting accounts of whether other people were inside the residence. See

N.T. Suppression at 13, 18, 28, 32, 37. Thus, Coughlin’s own statements to

police provided evidence, albeit inconclusive, that others were inside his

home. See, e.g., N.T. Suppression at 13 (“I asked this male if there was

anybody else in the property. At first he stated yes[.]”). Importantly, the court

did not reject the credibility of this testimony. Quite the contrary, the

suppression court accepted this testimony explicitly when it acknowledged

that “[Coughlin] … was inconsistent as to whether others were inside.”

Suppression Ct. Op. at 2 n.2; see also N.T. Suppression at 43 (explicitly

finding Officer Sulock credible apart from his asserted reason for entering

home).

      This finding is further undermined by the suppression court’s erroneous

suggestion that “Officer Sulock clearly testified that he observed no indication

(seeing blood, hearing cries, or otherwise) of another person.” Suppression

Ct. Op. at 7 n.3. We have reviewed Officer Sulock’s testimony and conclude

                                      -6-
J-E02004-18



that the suppression court’s suggestion is misleading. At no time was Officer

Sulock asked whether he saw blood or heard cries from another person.

Rather, the court itself opined, during argument following testimony, that the

absence of such testimony was concerning. N.T. Suppression at 43. As this

finding is not supported by the record, we are not bound by it. Champney,

161 A.3d at 271; Ford, 175 A3d at 989.

      With this correction to the record, we turn to the law governing search

and seizure. The Fourth Amendment to the United States Constitution

provides:

      The right of the people to be secure in their persons, houses,
      papers, and effects, against unreasonable searches and seizures,
      shall not be violated, and no Warrants shall issue, but upon
      probable cause, supported by Oath or Affirmation, and particularly
      describing the place to be searched, and the persons or things to
      be seized.

U.S. Const. amend. IV.

      The touchstone of the Fourth Amendment is reasonableness. Fisher,

558 U.S. at 47; see also Commonwealth v. Johnson, 68 A.3d 930, 935

(Pa.Super. 2013) (recognizing “delicate balance” of protecting citizens’ rights

as well as safety of citizens and police). While the warrantless entry and search

of a home is presumptively unreasonable, exigent circumstances may

overcome this presumption. Fisher, 558 U.S. at 47; Commonwealth v.

Wilmer, ___ A.3d ___, 2018 WL 4537275, at *3-4 (Pa. filed Sept. 21, 2018);

Ford, 175 A.3d at 991.




                                      -7-
J-E02004-18



       It is well settled that “[e]xigent circumstances exist where the police

reasonably believe that someone within a residence is in need of immediate

aid.” Ford, 175 A.3d at 990 (citing Commonwealth v. Galvin, 985 A.2d 783,

795 (Pa. 2009)); see also Fisher, 558 U.S. at 47-50 (applying the

“emergency aid” exception to Fourth Amendment); Brigham City v. Stuart,

547 U.S. 398, 403 (2006) (“One exigency obviating the requirement of a

warrant is the need to assist persons who are seriously injured or threatened

with such injury”); Mincey v. Arizona, 437 U.S. 385, 392 (1978) (“[T]he

Fourth Amendment does not bar police officers from making warrantless

entries and searches when they reasonably believe that a person within is in

need of immediate aid”); Wilmer, 2018 WL 4537275, at *4 (recognizing the

emergency      aid   exception     as   one    of   three   “community   caretaking”

exceptions);3 Commonwealth v. Miller, 724 A.2d 895, 900 (Pa. 1999)

(excusing police from warrant requirement upon reasonable belief someone

within residence in need of immediate aid); Commonwealth v. Norris, 446

A.2d 246, 248 (Pa. 1982) (recognizing exception to Fourth Amendment



____________________________________________


3  “[T]he community caretaking doctrine encompasses three specific
exceptions to the Fourth Amendment’s warrant requirement: the public
servant exception, the automotive impoundment/inventory exception, and the
emergency aid exception.” Wilmer, ___ A.3d ___ at *4 (internal footnotes
omitted; citation omitted); see also Commonwealth v. Livingstone, 174
A.3d 609, 634-37 (Pa. 2017) (defining requirements of public servant
exception).




                                           -8-
J-E02004-18



protection when officers “in good faith believe that they or someone within

are in peril of bodily harm”).4

       Recently, our Supreme Court clarified that the scope of the emergency

aid exception must be “strictly circumscribed by the exigencies which justify

its initiation.” Wilmer, 2018 WL 4537275, at *6 (quoting Terry v. Ohio, 392

U.S. 1, 26 (1968)). In Wilmer, for example, police observed an intoxicated

person stumbling on the roof of a sorority house. Id. at *1. Fearing the person

would be injured, police officers forcibly entered the home, damaging property

in the process. Id. Unfortunately, the officers’ fears were realized: the person
____________________________________________


4In Commonwealth v. Roland, 637 A.2d 269 (Pa. 1994), the Pennsylvania
Supreme Court identified a number of factors useful to determining whether
exigent circumstances exist:

       Among the factors to be considered are: (1) the gravity of the
       offense, (2) whether the suspect is reasonably believed to be
       armed, (3) whether there is above and beyond a clear showing of
       probable cause, (4) whether there is strong reason to believe that
       the suspect is within the premises being entered, (5) whether
       there is a likelihood that the suspect will escape if not swiftly
       apprehended, (6) whether the entry was peaceable, and (7) the
       time of the entry, i.e., whether it was made at night. These factors
       are to be balanced against one another in determining whether
       the warrantless intrusion was justified.

Id. at 270-71. While this multi-factor analysis enables a determination of
exigent circumstances where the relevant inquiry is whether police action to
preserve evidence of a crime or apprehend a defendant conformed to the
protections of the Fourth Amendment, it is of limited utility in a case such as
this, where the appropriate inquiry is whether police reasonably believed that
someone inside a residence was in need of immediate assistance. See
Brigham City, 547 U.S. at 403, 405 (describing certain Roland factors,
including “imminent destruction of evidence,” “hot pursuit of a fleeing
suspect,” and “gravity of the underlying offense” as distinct exceptions to
warrant requirement).

                                           -9-
J-E02004-18



fell from the roof and required treatment from emergency personnel on the

ground outside. Id. The police left the sorority house but then reentered

without permission to complete a property damage report. Id. Upon reentry,

police observed and seized contraband from a resident. Id. Our Supreme

Court rejected an argument from the Commonwealth that the multiple entries

constituted “one continuous episode.” Id. at 8. According to the Court, “once

the emergency that permit[s] [warrantless] entry [has] ceased, [the] right of

entry … under the emergency aid exception [has] also ceased.” Id. at 9. Thus,

the police had exceeded the narrowly circumscribed scope of the emergency

aid exception. Finding no other relevant exception, the court deemed the

reentry by police unlawful. Id.

      Nevertheless, “[o]fficers do not need ironclad proof of a ‘likely serious,

life-threatening’ injury to invoke the emergency aid exception.” Fisher, 558

U.S. at 49.

      The calculus of reasonableness must embody allowance for the
      fact that police officers are often forced to make split-second
      judgments—in circumstances that are tense, uncertain, and
      rapidly evolving. Additionally, it is a matter of common sense that
      a combination of events each of which is mundane when viewed
      in isolation may paint an alarming picture.

Ford, 175 A.3d at 990 (quoting Ryburn v. Huff, 565 U.S. 469, 476-77

(2012)); see also Commonwealth v. Davido, 106 A.3d 611, 624 (Pa. 2014)

(“[E]rring on the side of caution is exactly what we expect of conscientious

police officers”).




                                    - 10 -
J-E02004-18



      In Brigham City, for example, police responded to a noise complaint.

Brigham City, 547 U.S. at 400-01. Upon arrival, they observed juveniles

drinking beer in the back yard of a residence and an altercation taking place

inside the home, where several adults were attempting to restrain another

juvenile. Id. at 401. Breaking free, the juvenile struck an adult with a closed

fist, drawing blood. Id. The police then entered the home and ended the

altercation before anyone suffered a serious injury. Id.

      Charges were filed, but the lower court granted a motion to suppress

based on the warrantless entry of the home. Id. Upon review, the United

States Supreme Court found the entry reasonable under the circumstances,

attaching little significance to the level of violence observed. Id. at 404-06.

      In these circumstances, the officers had an objectively reasonable
      basis for believing both that the injured adult might need help and
      that the violence in the kitchen was just beginning. Nothing in the
      Fourth Amendment required them to wait until another blow
      rendered someone “unconscious” or “semi-conscious” or worse
      before entering. The role of a peace officer includes preventing
      violence and restoring order, not simply rendering first aid to
      casualties; an officer is not like a boxing (or hockey) referee,
      poised to stop a bout only if it becomes too one-sided.

Id. at 406.

      The Supreme Court’s decision in Fisher is also instructive. In that case,

police officers responded to a complaint of a “disturbance.” Fisher, 558 U.S.

at 45. Upon arrival, two persons directed the officers to a residence where a

man was “going crazy.” Id. The officers observed a chaotic scene, with

damage to the home and to a pickup truck parked in the driveway. Id. at 45-


                                     - 11 -
J-E02004-18



46. Through windows of the home, the officers observed Fisher screaming and

throwing things. Id. at 46. The officers also noticed blood outside the home

and that Fisher had a cut on his hand. Id. The officers knocked, but Fisher

refused to answer the door. Id. In response to questions whether he needed

medical attention, Fisher demanded that officers obtain a search warrant. Id.

At this point, one of the officers entered the home. Id. However, Fisher

pointed a long gun at him, and the officer withdrew. Id.

      Fisher was charged with assault, but the trial court granted his motion

to suppress evidence obtained following the warrantless entry of his home,

i.e., the officer’s statement that Fisher had pointed a gun at him. Id. Upon

review, the appellate court affirmed the trial court, concluding that the

situation did not rise to the level of an emergency and finding it significant

that “the mere drops of blood did not signal a likely serious, life-threatening

injury.” Id. at 48.

      On these facts, the United States Supreme Court reversed the decision

to suppress, concluding that the officer’s entry was objectively reasonable.

The Court reasoned that the observed, violent behavior “might have a human

target (perhaps a spouse or a child) and, thus, the officers “need[ed] to ensure

that Fisher was not endangering someone else in the house.” Id. at 49

(emphasis added). The Court specifically rejected the appellate court’s

“hindsight determination that there was in fact no emergency.” Id.

      It does not meet the needs of law enforcement or the demands of
      public safety to require officers to walk away from a situation like
      the one they encountered here. Only when an apparent threat has

                                     - 12 -
J-E02004-18


      become an actual harm can officers rule out innocuous
      explanations for ominous circumstances. But the role of a peace
      officer includes preventing violence and restoring order, not
      simply rendering first aid to casualties. It sufficed to invoke the
      emergency aid exception that it was reasonable to believe that
      Fisher had hurt himself (albeit nonfatally) and needed treatment
      that in his rage he was unable to provide, or that Fisher was about
      to hurt, or had already hurt, someone else.

Id. (internal quotation marks and citation omitted).

      Most recently, in Ford, police responded to reports of someone bleeding

and someone with a gun. Ford, 175 A.3d at 988. Upon arriving at the scene,

a “distraught” neighbor indicated to police that no shots had been fired. Id.

at 991. No evidence ever corroborated the initial report that someone was

bleeding. Nevertheless, police heard multiple voices screaming inside the

home. Id. at 988. When no one answered the front door, police entered the

home, whereupon they arrested an occupant for possession of a firearm. Id.

at 989. The trial court denied a motion to suppress, and this Court affirmed.

Based on the facts presented, and noting the incident occurred in a high-crime

area, we concluded that “the officers reasonably believed that there was an

immediate threat of violence.” Id. at 991.

      Here, the undisputed evidence at the suppression hearing was that

Coughlin had fired an assault rifle numerous times in a neighborhood known

for gun violence. While the initial report suggested that he was shooting the

firearm in his back yard, the report did not foreclose a reasonable possibility

that one or more of the shots was fired inside the residence. When Ms. Cupps




                                    - 13 -
J-E02004-18



flagged down the police, she warned Officer Sulock to be careful and described

Coughlin as acting “crazy,” not unlike the defendant in Fisher.

      While police officers are accustomed to investigating such reports, there

can be no doubt that Coughlin’s actions had created a particularly dangerous

situation, the full extent of which could not be known to Officer Sulock and

the other officers when they approached Coughlin’s residence. Of course, the

gravity of the situation increased further when Officer Sulock observed spent

shells in Coughlin’s back yard, thus corroborating the initial report. It can

hardly be overstated that a credible report of multiple shots fired from an

assault rifle in a residential neighborhood presents danger far greater than the

brief altercation observed in Brigham City or the initial observations by police

in Fisher, where the defendant was merely throwing things around his home.

      We must also consider the interaction between Officer Sulock and

Coughlin. Upon securing Coughlin and failing to observe the reported firearm,

Officer Sulock inquired whether anyone else was in the home. Clearly, this

was a reasonable inquiry. A second person potentially involved in the reported

shooting could pose a risk to others if this person was in possession of the

firearm. But Coughlin’s inconsistent answers raised another reasonable

concern—that another person in the house could be a victim, not an

accomplice.

      The suppression court discounted the significance of Coughlin’s

inconsistent statements. In its view, Coughlin’s inconsistency “was better

explained by the possible mental health issue described by eyewitnesses.”

                                     - 14 -
J-E02004-18



Suppression Ct. Op. at 8. In support of this inference, the court continued, “It

must be specifically noted that the eyewitness in this case was also

[Coughlin’s] neighbor who clearly was in a greater position of knowledge

concerning [Coughlin’s] mental health and residential occupancy than the

police officers involved.” Id. at 8 n.4.

      We reject, on this record, the court’s inference that Coughlin suffered

from mental illness. See Champney, 161 A.3d at 271. The single, evidentiary

source for this finding occurred during Officer Sulock’s direct testimony. In

describing how he gained access to the back yard of Coughlin’s property,

Officer Sulock testified as follows:

      [Ms. Cupps] stated that there was a male in the rear shooting an
      assault rifle off the back of that property. . . . I asked her for a
      description of the male, and she said it was a white male wearing
      all black that goes by the name of Pat. I asked [Ms. Cupps] if I
      could enter her property to get to the rear and she let me through
      and stated to me be careful, he is crazy shooting a gun. I asked
      her if he was still out there and she stated she believed so.

N.T. Suppression at 11-12 (emphasis added). In our view, the statement, “he

is crazy shooting a gun,” is merely colloquial. But whether Ms. Cupps’ intention

was colloquial or clinical, this passing reference to Coughlin’s behavior is

inadequate to support the court’s analysis. Furthermore, even assuming

Coughlin’s alleged mental illness were an established fact, it would not, on

this record, dispel the officer’s reasonable concern that an accomplice or a

victim might be in the residence.




                                       - 15 -
J-E02004-18



      The suppression court also stressed that there was no blood found, no

cries for help, or other readily apparent evidence that someone had been

injured. Suppression Ct. Op. at 8. However, the Supreme Court has rejected

analyses that quantify blood evidence found at the scene. See Fisher, 558

U.S. at 48-49 (concluding that “mere drops of blood” sufficient to invoke

emergency aid exception); Brigham City, 547 U.S. at 406 (similarly

concluding bloody lip sufficient). Moreover, the Court in Fisher voiced concern

for potential human targets, neither seen nor heard. Fisher, 558 U.S. at 48.

Practically speaking, here, any injuries caused by Coughlin inside the

residence would not produce blood in the back yard. Thus, the absence of such

evidence is of little consequence. In this regard, the facts are more compelling

than those in Ford, where no shots were fired and where there was no

evidence of injury. Ford, 175 A.3d at 990-91.

      In our view, Coughlin’s interaction with police is reminiscent of the

“ominous circumstances” recognized by the Supreme Court in Fisher. Here,

too, police   confronted a dangerous situation. Coughlin’s         inconsistent

statements exacerbated it. While there was no proof that Coughlin had injured

someone, under these circumstances it was reasonable for police to confirm

that he had not. As the Supreme Court has instructed, “[i]t does not met the

needs of law enforcement or the demands of public safety to require officers

to walk away” from a potentially life-threatening situation. Fisher, 558 U.S.

at 49. Thus, we reject a hindsight determination that there was no emergency.




                                     - 16 -
J-E02004-18



      Regarding the scope of the police intrusion into Coughlin’s residence, we

discern no overly broad conduct by the police. Here, unlike in Wilmer, no

facts established that police entered the home on multiple occasions or that

they discovered the firearm upon reentry, after they had confirmed no injured

persons were present. Nevertheless, it is worth noting that the suppression

court voiced concern that police searched both the first and second floor of

the home. See N.T. Suppression at 49 (rejecting search of second floor but

suggesting cursory sweep of first floor permissible). This concern is without

merit. Coughlin could have injured someone on either floor of his home, and

it would defy reason for police to limit their emergency aid to victims located

on the first floor alone. Thus, under these circumstances, we conclude that

the search by police need not have been limited to the first floor of Coughlin’s

residence and that their search was strictly circumscribed by the exigencies

that justified its initiation. Wilmer, 2018 WL 4537275, at *6.

      Finally, it was error for the suppression court to ascribe an ulterior

motivation to Officer Sulock’s decision to enter Coughlin’s residence. In

examining a claim brought under the Fourth Amendment, the relevant inquiry

is “whether there was an objectively reasonable basis for believing that

medical assistance was needed, or persons were in danger[.]” Ford, 175 A.3d

at 990 (quoting Fisher, 558 U.S. at 49).

      An action is “reasonable” under the Fourth Amendment,
      regardless of the individual officer's state of mind, “as long as the
      circumstances, viewed objectively, justify [the] action.” Scott v.
      United States, 436 U.S. 128, 138 (1978) (emphasis added). The
      officer's subjective motivation is irrelevant. See Bond v. United

                                     - 17 -
J-E02004-18


      States, 529 U.S. 334, 338, n.2 (2000) (“The parties properly
      agree that the subjective intent of the law enforcement officer is
      irrelevant in determining whether that officer's actions violate the
      Fourth Amendment ...; the issue is not his state of mind, but the
      objective effect of his actions”); Whren v. United States, 517
      U.S. 806, 813 (1996) (“[W]e have been unwilling to entertain
      Fourth Amendment challenges based on the actual motivations of
      individual officers”); Graham v. Connor, 490 U.S. 386, 397
      (1989) (“[O]ur prior cases make clear” that “the subjective
      motivations of the individual officers ... ha[ve] no bearing on
      whether a particular seizure is ‘unreasonable’ under the Fourth
      Amendment”).

Brigham City, 547 U.S. at 404 (internal citations edited).

      In its opinion, the suppression court stated, “[T]his [c]ourt did not find

it reasonable nor was it credible that Officer Sulock’s motivation for entering

[Coughlin’s] home without a warrant was the belief that someone else was in

the residence.” Suppression Ct. Op. at 7. Rather, according to the court,

Officer Sulock “desire[d] to locate the gun.” Id. However, whether Officer

Sulock’s actual motivation was to render aid or merely to locate the assault

rifle is not a relevant inquiry. The relevant question is whether, considering

the totality of the circumstances, it was objectively reasonable for Officer

Sulock to enter Coughlin’s home. We answer that question in the affirmative,

as explained above. Thus, we reject the court’s effort to glean the subjective

intent of Officer Sulock. See, e.g., Fisher, 558 U.S. at 49 (rejecting argument

that officers “could not have been motivated by a perceived need to provide

medical   assistance, since   they never      summoned emergency medical

personnel”); Brigham City, 547 U.S. at 404 (rejecting argument that

“officers were more interested in making arrests than quelling violence”).


                                     - 18 -
J-E02004-18



      Based upon the precedent set forth above, as applied to the

circumstances here, we conclude that police had an objectively reasonable

basis to enter Coughlin’s home without a warrant and to conduct a protective

sweep to ensure that no one had suffered a serious injury. As the suppression

court erred, both in its findings and its legal analysis, we reverse its decision

to suppress the firearm seized from Coughlin’s home and remand for further

proceedings consistent with this opinion.

      Order reversed in part; case remanded; jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/18




                                     - 19 -